ORDER
The matter having been presented to the Court pursuant to Rule l:20-10(b) following a motion for discipline by consent of FREDERICK K. BREWINGTON, of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1986;
And the Committee on Attorney Advertising and respondent having signed a stipulation of discipline by consent in which it was agreed that respondent failed to maintain a bona fide office and trust and business accounts in New Jersey while acting as the attorney for the plaintiff in a matter captioned John A. Lockette v. Carl Buck and Rutgers University;
And the parties having agreed that respondent’s violation of Rule 1:21-1 and Rule 1:21-6 warrants a reprimand;
And the Disciplinary Review Board having reviewed the record pursuant to Rule 1:30 — (b)(3) to determine the appropriate measure of discipline for respondent’s misconduct;
And the Disciplinary Review Board having determined that a reprimand is the appropriate sanction for respondent’s violation of RPC 5.5(a) and RPC 1.15(d);
And the Disciplinary Review Board having granted the motion for discipline by consent;
And the Disciplinary Review Board having submitted the record of the proceedings to the Clerk of the Supreme Court for the entry of an order of discipline in accordance with Rule l:20-16(e);
And good cause appearing;
*4It is ORDERED that FREDERICK K BREWINGTON is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate costs incurred in the prosecution of this matter.